IN THE COURT OF APPEALS OF THE STATE OF
                              WASHINGTON

  In the Matter of the Dependency of            No. 80914-8-I
  M.S.,
                                                DIVISION ONE

                                                UNPUBLISHED OPINION
                       A minor child.



        CHUN, J. — M.S.’s mother appeals an order of dependency. She

 contends that the Department of Children, Youth and Families (Department)

 failed to present sufficient evidence to support a finding of dependency. She

 also claims a due process violation, contending she did not receive notice of the

 allegations on which the trial court based its finding of dependency. We affirm.

                                        BACKGROUND

       M.S.’s mother is the mother of six children. M.S.’s father does not

challenge the finding of dependency and is not a party to this appeal.

       When the mother’s oldest child, K.A.W., was a baby, the Department

petitioned for a dependency order and removed him from her care. The court

ultimately terminated the mother’s parental rights to K.A.W., finding that she

“engaged in no services to remedy her parental deficiencies.”

       The mother’s next three children, K.R.T.W., S.R.P.W., and K.R.-K.W.,

were removed in December 2015 for “parenting issues, mental health concerns,




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80914-8-I/2


and lack of stable housing.” The mother agreed that the children were

dependent under RCW 13.34.030(6)(c) and that “she must address parenting

issues, mental health concerns, and stable housing in order to safely parent.”

       During the dependency proceedings for these three children, the

Department referred the mother for a psychological evaluation with a parenting

component, parenting classes, parent coaching, mental health counseling, a drug

and alcohol evaluation, and random urinalysis testing. In September 2017,

psychologist Dr. Sierra Swing diagnosed her with post-traumatic stress disorder

(PTSD) with dissociative symptoms, a personality disorder with mixed personality

features, and borderline intellectual functioning. Dr. Swing recommended that

the mother participate in trauma-informed counseling to “form insight into her

own emotions and difficulties, and recognize the impact that her behavior has on

others.” But she was concerned about the mother’s ability to make progress in

counseling because she had “a tendency to blame things on others” and did not

believe she needed help or improvement, which “impacts her willingness to learn

something different or more effective.” Dr. Swing also recommended the mother

participate in vocational training.

       The mother’s compliance with services was poor. She was terminated

from both her parenting classes and the parenting coaching because of chronic

absences and lack of cooperation. The mother attended only a few counseling

sessions before quitting. She did not complete the substance abuse evaluation

or any urinalysis tests, and refused to participate in vocational training.




                                          2
No. 80914-8-I/3


       In February 2018, the trial court terminated the mother’s parental rights to

K.R.T.W., S.R.P.W., and K.R.-K.W. It found that, even if she “were to engage in

services and achieve the best possible progress,” it would take two years to

reunify her with the children.

       The mother later gave birth to her fifth child, B.S. M.S’s father is also

father to B.S. Hospital staff “reported concerns about the mother and father’s

behavior following the birth” and contacted the Department, which petitioned for a

dependency order.

       The Department referred the mother for urinalysis testing and made

“considerable efforts” to schedule testing at times and locations convenient for

her. She attended hardly any appointments. The Department also offered her

individualized parenting instruction at her visits with B.S. She refused to

participate unless she was given extra visits, which the court denied.

        B.S.’s dependency trial took place in February 2019. The mother

claimed that she was attending mental health counseling, as recommended by

Dr. Swing. But she never informed the Department of this fact or signed a

release of information, and there was no evidence presented at trial about her

participation or progress. The court found there was no reason to believe that

the counseling “has had an impact on her previously identified parental

deficiencies.” Instead, the court found that the mother “continues to have the

same issues that she had at the January 2018 termination trial,” which were

“mental health, possible substance abuse, and lack of understanding of

appropriate parental functions and how to care for the child.” The court found


                                          3
No. 80914-8-I/4


that she “presents the same threat to this child’s safety and welfare” and

“remains unable to adequately understand the child’s needs and care for them.”

The court concluded that B.S. was dependent under RCW 13.34.030(6)(c).1 It

ordered the mother to participate in previously ordered services including a

substance abuse evaluation, random urinalysis testing, parenting classes,

trauma-specific mental health counseling, domestic violence support and

vocational training. The court also ordered her to undergo a neuropsychological

evaluation, maintain a stable living environment, permit inspection of her living

environment by the Department, complete a background check, and sign

releases of information for all service providers.

       The mother gave birth to her sixth child, M.S. She did not receive any

prenatal care during her pregnancy with M.S. Nurse practitioner Brandi

Aemisegger testified that, per hospital policy, when a mother has had no prenatal

care, “it’s definitely a red flag, and it causes a social worker consult

automatically.” When Aemisegger told M.S.’s mother and father that the hospital

wanted to keep M.S. for one more day to check for potential drug withdrawal, the

father became very aggressive, cursing and screaming at Aemisegger.

Aemisegger requested hospital security escort the father out of the hospital.




       1 The mother appealed the order of dependency as to B.S., which was affirmed
by a commissioner of this court. She petitioned for discretionary review, and the
Washington Supreme Court accepted review on the issue of “whether collateral estoppel
applies to findings entered in a termination proceeding concerning older siblings, for
purposes of determining whether a younger sibling is a dependent child as defined by
RCW 13.34.030(6)(c).” Comm’r’s Ruling, In re Dependency of B.S., No. 98825-1, at 3
(Wash. Sept. 15, 2020).

                                           4
No. 80914-8-I/5


       Department social worker Rachel Nanfito went to the hospital to meet with

M.S.’s mother. Nanfito asked her if she had been using drugs, because “there

was a report of positive methamphetamine screen on July 11th during an

emergency room visit.” The mother denied having used methamphetamine. She

argued that it was “a false positive,” and that she “was told that it could have

been a false positive due to marijuana use.” Nanfito tried to discuss infant care

with her, but the mother ignored her and texted on her phone.

       The Department petitioned for a dependency order, asserting that M.S.

was dependent under RCW 13.34.030(6)(c). The petition alleged as a basis for

dependency that “[t]he parents do not have custody of their older children, have

not been participating in court ordered services through the Department, and

there are ongoing concerns about their ability to parent, substance use and

mental health.” The petition alleged that the mother had no prenatal care during

the pregnancy, that she had a positive urinalysis test for methamphetamine four

days before the birth, and that she refused to engage in discharge planning for

M.S. The petition also noted that the father was required to leave the hospital

due to his aggressive behavior. Otherwise, the petition outlined the parents’

history with the Department and the facts of the prior dependency cases.

       At a shelter care hearing on the petition, the court ordered M.S. remain out

of his mother’s care pending the trial.2 The court based its decision on four factors:

(1) the mother’s inability to “present a suitable living environment;” (2) “the parents’

history of multiple dependencies and recent court findings that the parents are not

       2   M.S. was placed in the same foster home as B.S.

                                            5
No. 80914-8-I/6


in compliance and have not made progress in the sibling [B.S.]’s case;” (3) that

“existing parental deficiencies remain related to substance use and chemical

dependency and mental health;” and (4) the mother’s “lack of prenatal care.” The

parents did not agree to participate in any services, and so the court ordered none

in M.S.’s case.3

       Renee Boyd, the Department social worker for B.S. and M.S., had

extreme difficulty working with the parents. The mother refused to speak to Boyd

at court hearings, or to have in-person meetings with her. When Boyd offered to

help the mother complete her background check and apply for vocational

services, as required by the court order, she refused, saying she was too busy.

The father also refused to speak with Boyd or to sign a release of information so

she could speak with his service providers. When Boyd asked the father after a

court hearing to sign a release of information, he told her he would break her

nose. Observing the father’s clenched teeth and clenched fists, Boyd was

genuinely concerned he would hurt her. The parents also refused to meet with

Leslie Gilbertson, the attorney guardian ad litem for both B.S. and M.S.

           The mother’s engagement with services remained poor. She completed

 only two urinalysis tests, both of which were positive for marijuana. She told

 Boyd she was seeing a counselor named Mark, but never provided Boyd with

 Mark’s last name or signed a release of information so Boyd could contact him.




       3See RCW 13.34.065(4)(j) (“[t]he court may not order a parent to undergo
examinations, evaluation, or services at the shelter care hearing unless the parent
agrees to the examination, evaluation, or service.”).

                                            6
No. 80914-8-I/7


 The mother never had stable housing, and her family members told Boyd that

 she was “couch surfing.”

       Both parents visited with M.S. consistently.4 Boyd believed that the

parents loved their children. But Boyd testified that there had not been much

improvement in their parenting abilities during the dependency proceedings for

B.S. and M.S., and the visits “continue to be fairly chaotic.” For example, the

mother did not consistently change diapers without being reminded. She often

would not feed M.S. enough during visits, causing him to cry with hunger

afterward. The visit supervisor noted that the mother would sometimes wake

M.S. to play with him instead of allowing him to sleep, and did not always provide

proper head support when holding him.

       Trial on the petition took place on October 30 and 31, 2019, at which time

M.S. was three months old and B.S., already dependent, was 18 months old.

The court heard testimony from six witnesses – the mother, the father, Boyd,

Nanfito, Aemisegger, and Gilbertson – and reviewed 35 exhibits.

       Boyd testified that the mother’s parental deficiencies were a lack of

parenting skills, mental health issues, and “an unwillingness to engage.” When

asked what the mother’s “parenting weaknesses” were, Boyd answered: “Her

ability to read the cues of this small infant when they’re hungry, tired, needing a

diaper change.” Boyd opined that the mother was unable to safely parent M.S.




       4  The parents’ visitation schedule provided for some visits with only M.S., some
visits with only B.S., and some visits with both children together.

                                            7
No. 80914-8-I/8


because of her “mental health issues,” her “inability to read the children’s cues,”

and “[l]ack of safe and stable housing.”

       The mother denied having any parental deficiencies. She believed that

she had no responsibility for the fact that B.S. and M.S. had been removed from

her care. When asked why her parental rights to her older children had been

terminated, she said, “I’m pretty sure I did a million things wrong,” but could not

identify any of them. Nor could she identify anything she had learned from the

parenting classes.

       The mother did not believe she had mental health problems or any mental

health diagnoses. When asked about the incident where the father was thrown

out of the hospital, she testified that she did not find his behavior inappropriate,

and blamed the nurse for being “really disrespectful.” The mother also denied

problems with substance abuse. She testified she used marijuana about three

times a week, and had used it for nausea throughout her pregnancy with M.S.

She denied having ever used any other drugs. The attorney for the Department

asked her, “Are you aware that you tested positive for methamphetamines during

your pregnancy?” She responded, “I do, or I am, but I think that was a false

positive.” The Department’s attorney asked, “Any idea how that might have

occurred?” The mother stated, “All I can think of is that I was smoking out of my

friend’s weed pipe.”

        On November 27, 2019, the trial court issued a ten-page order

concluding that M.S. was a dependent child under RCW 13.34.030(6)(c). The




                                           8
No. 80914-8-I/9


court’s order contains 132 findings of fact supporting its conclusion. As to the

mother’s mental health, the court found as follows:
      2.2.14.     The mother did engage in a psychological evaluation with
                  a parenting component with Dr. Sierra Swing. Dr. Swing
                  completed her report on September 29, 2017. Dr. Swing
                  diagnosed the mother with posttraumatic stress disorder
                  with dissociative symptoms, other specified personality
                  disorder with mixed personality features, and borderline
                  intellectual functioning. The mother has complex trauma
                  resulting from multiple traumas over the course of her life.
                  Dr. Swing testified that a person has to believe that he or
                  she might need some help or that there is room for
                  improvement in order to infiltrate the person’s thinking,
                  reasoning, and understanding, and that there seemed to
                  be a disconnect with the mother. Dr. Swing found this
                  concerning. The mother has a tendency to blame things
                  on others, which impacts her ability to take ownership of
                  things which might not have been the best parenting
                  strategy and impacts her willingness to learn something
                  different or more effective. The mother needs to learn
                  skills to cope with life, which can happen with most any
                  counselor. There are more specific treatments, but until
                  she learns to deal with fundamental things, it’s hard to
                  have progress. Dr. Swing recommended that the mother
                  engage in any kind of counseling to begin addressing
                  basic issues. Any counseling for the mother should be
                  trauma-informed. No specific modality of treatment, such
                  as CBT or DBT or any other specific modality, was
                  necessary for the mother. The mother just needed to
                  start in counseling to have a place to express and work
                  through some of the emotions that people have. The
                  mother needed to start to be able to identify emotions,
                  form insight into her own emotions and difficulties, and
                  recognize the impact that her behavior has on others.
                  She needs to understand how those factors have played
                  a role in her life.

 The trial court also made these findings on the mother’s drug use:
      2.2.34.     On July 11, 2019, the mother tested positive for
                  methamphetamines at an emergency room.
      2.2.35.     The mother did not have an explanation for the test for
                  methamphetamines prior to the child’s birth, except that
                  it was a false positive.

                                         9
No. 80914-8-I/10


      2.2.36.      At the time of delivery, the mother was screened for drug
                   use. Her test was negative for methamphetamine but
                   positive for THC.
      2.2.37.      The mother acknowledged, in her testimony for this trial,
                   regular use of marijuana three times per week. The
                   mother testified that she thought that using marijuana
                   made her smarter.
      ...
      2.2.97.      Both parents appear to have chemical dependency
                   issues, including problematic use of marijuana, but
                   possibly other issues as well.
      2.2.98.      The parents’ reported marijuana use is excessive and may
                   indicate problems or a dependency on marijuana. Use of
                   marijuana is not illegal. However, just as with alcohol, it
                   can be used in ways that are not helpful and represent a
                   dependency and a disability in the sense that it is having
                   an impact on functioning. A way to determine that is to
                   complete a drug/alcohol evaluation, which they have not
                   done. Also based on the frequency reported, the parents
                   would almost always be under the influence of marijuana.
      ...
      2.2.101.     The mother tested positive for methamphetamines during
                   her pregnancy, has failed to engage in a drug/alcohol
                   evaluation, and has not attended all referred UAs.

The court concluded that the mother’s failure to work with the Department or fully

participate in services had prevented her from addressing the parental

deficiencies identified in the earlier dependency cases:
      2.2.110.     The mother continues to have the same issues that she
                   had at the January 2018 termination trial. She has not
                   addressed them. She presents the same threat to this
                   child’s safety and welfare.
      2.2.111.     Both parents continue to have the same issues that they
                   had when dependency was established regarding [B.S.].
                   They have not addressed them. They present the same
                   threat to this child’s safety and welfare.
      2.2.112.     The mother does not have an ability to read a child’s cues,
                   to respond in a developmentally appropriate way, or to put
                   her child’s needs before the needs of herself or her
                   relationships.


                                         10
No. 80914-8-I/11


       2.2.113.    The mother has not demonstrated a capacity to meet
                   [M.S.]’s basic needs.
       2.2.114.    The mother’s parental deficiencies remain mental health,
                   substance abuse, and lack of understanding of
                   appropriate parental functions and how to care for a child.
       2.2.115.    The mother has experienced a tremendous amount of
                   trauma in her life and has not taken the steps to address
                   that to the point where she is able to function as a parent
                   and meet her children’s needs.
       ...
       2.2.120.    The parents lack insight into what the issues that interfere
                   with their parenting of their older children and during this
                   case regarding their parenting of [M.S.].
       2.2.121.    The parents have been marginally willing to work on
                   correcting their deficiencies or really even acknowledging
                   that they have deficiencies.

       The mother appeals.

                                     ANALYSIS

   A. Sufficiency of Evidence

       The mother first contends the Department failed to present sufficient

evidence to establish a finding of dependency. She challenges several of the

trial court’s findings about her mental health, drug use, and ability to safely care

for a baby. A review of the evidence at trial shows that substantial evidence

supports the trial court’s findings, which in turn support its conclusion that M.S.

was a dependent child based on RCW 13.34.030(6)(c).

       “Dependency proceedings are designed to protect children from harm,

help parents alleviate the problems that led to intervention, and reunite families.”

In re Dependency of P.H.V.S., 186 Wn. App. 167, 181, 339 P.3d 225 (2014). A

“dependent child” is a child who (a) has been abandoned, (b) is abused or

neglected, or (c) has no parent, guardian, or custodian capable of adequately


                                         11
No. 80914-8-I/12


caring for the child, such that the child is in circumstances that constitute a

danger of substantial damage to the child’s psychological or physical

development. RCW 13.34.030(6).5 For a trial court to find a child dependent,

the State must prove by a preponderance of the evidence that the child meets

the statutory definition of dependency under RCW 13.34.030(6). In re

Dependency of E.L.F., 117 Wn. App. 241, 245, 70 P.3d 163 (2003).

Preponderance of the evidence means “more likely than not to be true.” In re

Dependency of M.S.D., 144 Wn. App. 468, 478, 182 P.3d 978 (2008).

       In evaluating a claim of insufficiency of the evidence in a dependency

proceeding, we determine whether substantial evidence supports the trial court’s

findings of fact and whether those findings of fact support the trial court’s

conclusions of law. In re Dependency of C.M., 118 Wn. App. 643, 649, 78 P.3d

191 (2003). Evidence is substantial if, viewed in the light most favorable to the

prevailing party, a rational trier of fact could find the fact proved by a

preponderance of the evidence. E.L.F., 117 Wn. App. at 245. We do not

reweigh the evidence or make witness credibility determinations. In re Welfare of

C.B., 134 Wn. App. 942, 953, 143 P.3d 846 (2006). We treat unchallenged

findings of fact as verities on appeal. In re Dependency of P.D., 58 Wn. App. 18,

30, 792 P.2d 159 (1990).

       Here, the court found the mother’s parental deficiencies were “mental

health, substance abuse, and lack of understanding of appropriate parental


       5 The definition also includes RCW 13.34.030(6)(d), “[i]s receiving extended
foster care services, as authorized by RCW 74.13.03,” which does not apply here.

                                           12
No. 80914-8-I/13


functions and how to care for a child.” The mother contends that none of these

findings were supported by substantial evidence.

       A finding of dependency based on RCW 13.34.030(6)(c) does not require

a finding of parental unfitness. Instead, the provision allows for “consideration of

both a child’s special needs and any limitations or other circumstances which

affect a parent’s ability to respond to those needs.” In re Dependency of

Schermer, 161 Wn.2d 927, 944, 169 P.3d 452 (2007). There are no specific

factors the court must consider when determining whether a parent is capable of

adequately parenting a child. Schermer, 161 Wn.2d at 952. Rather, the inquiry

is highly fact specific. Schermer, 161 Wn.2d at 952. The statute “does not

require proof of actual harm, only a ‘danger’ of harm.” Schermer, 161 Wn.2d at

951. On review, this court may look at “the constellation of facts presented in this

case as a whole, in the light most favorable to the” Department, to determine

whether a rational person could conclude that a parent’s inability to meet a child’s

needs poses a danger of harm to the child. Schermer, 161 Wn.2d at 952.

       As to her mental health, the mother does not challenge the court’s findings

related to Dr. Swing’s diagnosis. Instead, she says that the Department offered

no evidence about the current state of her mental health. She contends that Dr.

Swing’s evaluation, completed two years before the trial, could not show a

current parental deficiency.6 Thus, the mother says the court’s finding that she


        6 The mother appears to assert that the Department could have gained more

current insight into her mental health if it had referred her for the neuropsychological
evaluation ordered in B.S.’s dependency case. But as this court held in the mother’s
appeal of the order terminating her parental rights to her older children, the
neuropsychological evaluation was not a necessary service, and offering such a service

                                           13
No. 80914-8-I/14


had “not taken the steps to address” her trauma to better “function as a parent

and meet her children’s needs” was not supported by sufficient evidence in the

record.

          But Dr. Swing concluded that the mother would not make progress on her

mental health until she believed that “she might need some help” or that “there is

room for improvement.” Dr. Swing also determined that the mother’s “tendency

to blame things on others” affected her ability to own mistakes and learn new

coping strategies. According to Dr. Swing, until the mother was able to “identify

emotions, form insight into her own emotions and difficulties, and recognize the

impact that her behavior has on others,” she could not make progress. The

mother does not challenge these findings and we accept them as verities on

appeal.

          The evidence at trial showed that there had been little to no change in the

mother’s mental health since Dr. Swing’s evaluation. Although she testified that

she had seen two counselors, she could not explain what they had worked on or

how it had been helpful. The trial court found that “[n]o information was provided

to the court to suggest that any work the mother has completed with Mr. Flowers

[sic] or ‘Mark’ has had an impact on her previously identified parental

deficiencies.” The mother does not challenge this finding and we consider it a

verity.




to her would have been futile. See In re Dependency of S.R.P.W., noted at 7 Wn. App.
2d 1012 (2019).

                                           14
No. 80914-8-I/15


       Nor did the mother appear to have gained insight into her mental health or

why her children had been removed from her care. She denied having any

mental health issues. When asked whether she had any responsibility for the

fact that B.S. and M.S. had been removed, she responded, “No.” She was

unconcerned about the father’s threatening and aggressive behavior at the

hospital, and believed it was an appropriate reaction. The Department presented

sufficient evidence for the trial court to conclude that the mother’s mental health

continued to impair her ability to parent M.S.

       The mother raises two claims of error on the trial court’s findings about her

substance abuse. First, she challenges the sufficiency of the evidence

supporting the trial court’s finding that her use of marijuana was “problematic,”

“excessive,” and would lead to her “almost always be[ing] under the influence of

marijuana.” She contends that M.S. was born healthy, and there was no

evidence she ever showed up to visits with M.S. under the influence or that her

use of marijuana impacted her ability to parent. But the mother herself testified

that she used marijuana up to three times a week. She testified that she did not

consider marijuana a drug, and believed Dr. Swing had recommended she

smoke marijuana. And the only two urinalysis tests that she submitted during

M.S.’s dependency case were both positive for marijuana. The trial court noted

in its oral ruling that the only way to determine the true extent of the mother’s

dependence on marijuana was for her to consistently attend urinalysis

appointments and undergo a substance abuse evaluation, which she refused to

do. While the trial court’s use of the words “almost always” may have been a


                                         15
No. 80914-8-I/16


slight exaggeration, the evidence was clear that the mother used marijuana often

and had no insight into its potential effect on her parenting. The trial court’s

finding that the mother’s marijuana use impacted her ability to parent was

supported by substantial evidence.

       Second, the mother claims that sufficient evidence did not support the

court’s finding that she tested positive for methamphetamine during her

pregnancy with M.S. This is so, she says, because the Department did not offer

the test results into evidence and thus there was no non-hearsay evidence of the

positive test. But the mother herself admitted at trial that she tested positive for

methamphetamine. She speculated that it was a “false positive” because of her

marijuana use, but she did not dispute the existence of the positive result.

       Thus, the mother’s reliance on In re Dependency of W.W.S., 14 Wn. App.

2d 342, 469 P.3d 1190 (2020), is misplaced.7 There, this court held that hearsay

testimony that the mother was a prior drug addict and had been seen regularly at

a “known drug house” was insufficient to support the court’s order that the mother

submit to urinalysis testing because it was unclear how long ago the mother had

used drugs or how it was “known” that she had gone to a “drug house.” 14 Wn.

App.2d at 366. But here, the mother acknowledged testing positive for

methamphetamine four days before giving birth to M.S. The trial court’s finding

about methamphetamine use was supported by the evidence.




       7
        The mother cites this court’s original opinion in W.W.S., which was withdrawn
and superseded by a later opinion

                                          16
No. 80914-8-I/17


       The mother also challenges the trial court’s findings about her parenting

abilities. She challenges findings that she lacked “understanding of appropriate

parental functions and how to care for a child,” that she “does not have an ability

to read a child’s cues,” and that she “has not demonstrated a capacity to meet

[M.S.’s] basic needs.” She says that these findings stemmed from other findings

about safety concerns during visits, which were not supported by the evidence.

But the record contains evidence that the mother did not feed M.S. enough, even

when prompted to do so. The visit supervisor’s notes show that the mother

sometimes fed M.S only a half-ounce or ounce of formula at the visit. After these

visits were over, M.S. would cry loudly with hunger, and when the visit supervisor

fed him, he would quickly drink several ounces of formula and become content.

While the mother claims she cannot be responsible for M.S.’s hunger after the

visits because she was not present, it was reasonable for the trial court to infer

that she had not fed M.S. enough during the visit. Gilbertson, who observed

several of the parents’ visits, testified that the mother did not always hold M.S.

with proper head support. Finally, Boyd testified that the parents did not change

diapers often enough without prompting, or allow M.S. to get enough sleep.

       The mother says that the visit notes also contain several examples of

good parenting, and we agree. But we defer to the trial court’s credibility

determinations and do not reweigh the evidence. C.B., 134 Wn. App. at 953.

Substantial evidence supported the trial court’s findings that the mother would

have trouble meeting M.S.’s basic needs.




                                         17
No. 80914-8-I/18


        Finally, the mother says that the trial court improperly relied on her

 history with the Department rather than focus on her current parenting ability.

 But the trial court did not base its finding of dependency exclusively on the

 mother’s history. Instead, the trial court found that there had been no

 improvement in the parental deficiencies identified in the mother’s prior

 dependency proceedings. The trial court’s findings were supported by the

 observations of Boyd, Gilbertson, and the visit supervisor, as well as the

 mother’s own testimony at trial. The mother does not establish error.

   B. Due Process Right to Notice

   The mother next contends that she was denied her due process right to

notice because the dependency petition did not allege safety concerns at visits

as a basis for dependency. We conclude that the mother received adequate

notice and there was no due process violation.

       A parent’s right to the “custody, care, and companionship” of their children

cannot be abridged without due process of law. In re Welfare of Key, 119 Wn.2d

600, 609, 836 P.2d 200 (1992). In the context of a dependency proceeding, due

process requires that parents have “notice of the specific issues to be considered

. . . to prevent surprise, helplessness and disadvantage.” In re Dependency of

A.M.M., 182 Wn. App. 776, 791, 332 P.3d 500 (2014) (quoting In re Welfare of

Martin, 3 Wn. App. 405, 410, 476 P.2d 134 (1970)).

       The mother says that the dependency petition, filed on July 29, 2019,

contained only allegations before that date, including the events surrounding

M.S.’s birth on July 27. But, she says, a number of the trial court’s findings


                                         18
No. 80914-8-I/19


involve safety concerns at the visits after M.S.’s birth.8 She contends that she

was denied adequate notice because the Department did not plead these

concerns in the original petition, nor did they amend the petition. Relying on In re

Dependency of A.J., 189 Wn. App. 381, 357 P.3d 68 (2015), the mother says

that a dependency fact-finding trial is held “on the petition” and cannot involve

facts not alleged in the petition.

       But the holding of A.J. is not so broad. In A.J., the dependency petition

alleged the child was dependent under RCW 13.34.030(6)(c) (“no parent

capable”) and the case proceeded to trial on that statutory ground alone. 189

Wn. App. at 403. Six months later, the Department sought, through a motion

hearing, a finding of dependency under RCW 13.34.030(6)(a) (“abandonment”).

Id. This court held it violated the parent’s right to due process because the

statutory grounds were not pleaded in the dependency petition and the parent

        8 The mother specifically challenges these findings:
        2.2.89. Both parents sometimes have difficulty in discerning safety issues.
        2.2.90. For example, the father placed [B.S.] on his shoulders for a
                shoulder ride without holding him appropriate, which is not age-
                appropriate for [B.S.]. The parents do not always safely hold
                [M.S.]’s head.
        2.2.91. The visit supervisor has occasionally had to intervene to address
                safety issues, for example one time she had to stop [B.S.] from
                running into a parking lot.
        2.2.92. During visitation, the mother has difficulty reading the baby’s cues
                in order to appropriate[ly] care for him. For example, the mother
                is not feeding enough formula. She will remove the bottle after an
                ounce or so [and] gives him the pacifier.
        2.2.93. The visit supervisor at times has to stop and feed him on the way
                home because he is inconsolable and hungry.
        2.2.94. The visit supervisor attempts to give cues to the mother at times
                that maybe the child needs more food, but that has not necessarily
                resolved the issue.
        2.2.95. The mother’s feeding of [M.S.] at visits has improved recently.

                                            19
No. 80914-8-I/20


was denied the opportunity to introduce evidence, testify in her own behalf, or

examine witnesses. Id. But it did not hold that a trial court is prohibited at a fact-

finding trial from considering facts that arose after the filing of the petition when

the facts support the statutory ground alleged in the petition.

       Contrary to the mother’s suggestion, due process does not require that

parental deficiencies be expressly alleged in the petition. See In re

ParentalRights of F.M.O., 194 Wn. App. 226, 231-32, 374 P.3d 273 (2016).

Rather, an appellate court looks to the entire record when determining the

adequacy of notice. F.M.O., 194 Wn. App. at 231-32. Here, the record does not

show a due process violation. The statutory grounds for the Department’s

dependency allegation –RCW 13.34.030(6)(c) – were adequately pleaded in the

petition. And the petition alleged a history of safety concerns over the course of

the mother’s involvement with the Department. It stated that K.R.T.W., S.R.P.W.

and K.R.-K.W. had been removed in part because of “lack of adequate

supervision” and “lack of parenting skills.” The petition also stated, as for

K.R.T.W., S.R.P.W. and K.R.-K.W.: “The mother’s visits were fully supervised for

the entire case and this level was necessary because the mother needed a lot of

assistance. Visitation was so problematic that the court reduced the mother’s

visits to once per month.” The petition alleged that these concerns remained

“ongoing.” Also, the petition was filed in July 2019, only a few months after

B.S.’s dependency trial in February 2019, at which the Department had alleged

that the mother could not safely care for a baby. The trial court found, as for

B.S., that she “remains unable to adequately understand the child’s needs and


                                          20
No. 80914-8-I/21


care for them” and “has not demonstrated a capacity to meet [B.S.]’s basic

needs.” The court also found, as for B.S., that the mother’s “parental deficiencies

remain mental health, possible substance abuse, and lack of understanding of

appropriate parental functions and how to care for the child.” While it would have

been best practice for the Department to amend its petition to include the specific

issues arising at the visits with M.S., we conclude that the mother received

adequate notice that her ability to provide safe and appropriate care for a baby

would be at issue at the dependency trial.9

       Affirmed.




 WE CONCUR:




       9
         See JuCR 3.5 (providing that a dependency petition “may be amended at any
time” and “[t]he court shall grant additional time if necessary to insure a full and fair
hearing on any new allegations in an amended petition”).

                                            21